REISSUE FINAL OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Final Office Action in response to the Remarks and amendments filed January 5, 2021 in Reissue Application 16/236,229 (“‘229”) for U.S. Patent No. 8,560,025 (“‘025”).
	Claims 1, 20, 22, 25, 27, 29, 32 and 34 have been amended.  Claims 2-15, 21, 28 and 35 have been cancelled.  Claims 1 and 16-20, 22-27 and 29-34 are now pending. 

Reason for Reissue
	The error upon which '229 is based is “by reason of the patentee claiming more or less than he had the right to claim in the patent.”  Specifically, the Reissue Declaration by the Inventor filed July 21, 2019 (“Reissue Dec”), says, “Applicant seeks a broadening reissue, since Applicant believes the original patent, to be partly inoperative or invalid by reason that Applicant/Patentee claimed less than Applicant/Patentee had the right to claim in the patent. At least one example upon which this reissue is based lies in the fact that the claims include unnecessary limitations. For example, claim 1 includes the limitations "wherein the parameters are configured by the base station based on the preferred information” which is unnecessary and have resulted in Applicant's having claimed in the original patent less than Applicant had the right to claim. Applicant hereby unequivocally states the intent to broaden the claims of the issued patent.”
Terminal Disclaimer
The terminal disclaimer filed on January 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of RE47212 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments/Amendments
Applicant's arguments filed January 5, 2021 have been fully considered but they are not persuasive. On page 9 of the Remarks, Applicant disagrees that the deletion of the limitation, “wherein the parameters are configured by the base station on the preferred information,” from claim 1 amounts to impermissible recapture of surrendered subject matter.  Applicant argues that the file history of the original application does not clearly indicate that the limitation was added to overcome prior art references.
Examiner respectfully disagrees.  The prosecution history of the prior 12/281,913 application shows that in the Notice of Allowance dated June 26, 2013, Applicant authorized an Examiner’s Amendment adding the limitation, “wherein the parameters are configured by the base station based on the preferred information,” to every independent claim in order to make the claims allowable over the prior art.  
MPEP 1412.02 II B 2 says with regard to amendments made without argument, “The original application claims recite limitations A+B+C, and the Office action rejection combines two references to show A+B+C. In the amendment replying to the Office action, applicant adds limitation D to A+B+C in the claims, but makes no argument as to that addition. The examiner then allows the claims. Even though there is no argument as to the addition of limitation D, it must be presumed that the D limitation was added to obviate the rejection. The subsequent deletion of (omission of) limitation D in the reissue claims would be presumed to be a broadening in an aspect of the reissue claims related to surrendered subject matter. Accordingly, the reissue claims would be barred by the recapture doctrine (absent the addition of a materially narrowing limitation related to the surrendered subject matter). The above result would be the same whether the addition of limitation D in the original application was by way of applicant’s amendment or by way of an examiner’s amendment with authorization by applicant.” [Emphasis added]  As such it is presumed that the Examiner’s Amendment was added to obviate a rejection and allow the claims.  
Furthermore, Examiner respectfully submits that Applicant amended the claims to include “wherein the parameters are configured by the base station based on the preferred information” in the amendment prior to the Allowance to overcome prior art rejections.  In the Non-Final rejection of November 14, 2012, claim 14 was rejected over prior art under 35 USC 103(a).  In the amendment dated April 4, 2013, claim 14 was amended to cancel the previous rejected limitation and add the aforementioned wherein clause.
As such Examiner respectfully submits the wherein clause was added by Applicant to overcome prior art references as shown in the prosecution history above.  
With regard to the arguments relating to overlooked aspects (page 11 of Remarks), Examiner respectfully disagrees.  The Applicant has not shown nor does a review of the specification demonstrate that the amended claims are drawn to overlooked aspects.  That is, it has not been shown that the amended claims are drawn 
Therefore, the 35 USC 251 rejection based on improper recapture is maintained.
The claim amendments are sufficient to overcome the previous prior art rejections; therefore, those rejections are withdrawn.


Claim Rejections - 35 USC § 251
Improper Recapture
Claims 1 and 16-20, 22-27 and 29-34 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  
The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in 
The following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(A))  In the instant case and by way of the May 17, 2019 amendment, Applicant seeks to broaden the original patent claims by at least removing the limitation, “wherein the parameters are configured by the base station based on the preferred information,” as reflected in claim 1.

(Step 2: MPEP 1412.02(B))  The prosecution history of the prior 12/281,913 application shows that in the Notice of Allowance dated June 26, 2013, Applicant authorized an Examiner’s Amendment adding the limitation, “wherein the parameters 
 “If an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant. The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by applicant that a limitation of the claim(s) defines over the art.” MPEP 1412.02 II B 1.  “Applicant is bound only by applicant’s revision of the application claims (including examiner's amendments authorized by applicant) or a positive argument/statement by applicant.” MPEP 1412.02 II B 2.
Accordingly, the claimed limitation of “wherein the parameters are configured by the base station based on the preferred information” is surrendered subject matter as these limitations relate to amendments authorized by Applicant to overcome rejections during the prosecution history of ‘025.

(Step 3: MPEP 1412.02(C)) Claim 1 was not materially narrowed in other respects that relate to the surrendered subject matter to avoid recapture.  
Independent claims 22 and 29 contain the same recapture issues as claim 1.  Therefore improper recapture of broadened claimed subject matter surrendered in the application is clearly present in claims 1 and 16-20, 22-27 and 29-34 of the instant reissue application.  
Allowable Subject Matter
	Claims 1 and 16-20, 22-27 and 29-34 would be allowable upon overcoming the 35 U.S.C. 251 rejections.

Notification of Prior or Concurrent Proceedings
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which ‘025 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Tarae whose telephone number is (571)272-6727.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone unsuccessful, the examiner’s supervisor, Andrew Fischer, can be reached on 571-272-6779.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

Signed:

/CATHERINE M TARAE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:


/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992